Exhibit 10.4

 

 

 

SERVICING AGREEMENT

by and among

FIFTH THIRD AUTO TRUST 2017-1,

as Issuer

FIFTH THIRD BANK,

as Servicer

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

 

Dated as of September 20, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND USAGE

 

 

 

SECTION 1.1

 

 

    Definitions

     1  

SECTION 1.2

 

    Other Interpretive Provisions

     1  

ARTICLE II

SERVICER AS CUSTODIAN

 

 

SECTION 2.1

 

    Custody of Receivable Files

     2  

 

ARTICLE III



 

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY  

SECTION 3.1

 

    Duties of Servicer

     4  

SECTION 3.2

 

    Collection of Receivable Payments

     5  

SECTION 3.3

 

    Realization Upon Receivables

     6  

SECTION 3.4

 

    Maintenance of Security Interests in Financed Vehicles

     7  

SECTION 3.5

 

    Covenants of Servicer

     7  

SECTION 3.6

 

    Purchase of Receivables Upon Breach

     7  

SECTION 3.7

 

    Servicing Fee

     8  

SECTION 3.8

 

    Administrator’s Fee

     8  

SECTION 3.9

 

    Servicer’s Certificate

     8  

SECTION 3.10

 

    Annual Officer’s Certificate; Notice of Servicer Replacement Event

     8  

SECTION 3.11

 

    Annual Registered Public Accounting Firm Attestation Report

     9  

SECTION 3.12

 

    Servicer Expenses

     9  

SECTION 3.13

 

    Exchange Act Filings

     9  

SECTION 3.14

 

    Sarbanes-Oxley Act Requirements

     10  

SECTION 3.15

 

    Compliance with the FDIC Rule

     10  

 

ARTICLE IV



 

DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDERS AND

THE NOTEHOLDERS

 

 

SECTION 4.1

 

    Establishment of Accounts

     10  

SECTION 4.2

 

    Remittances

     10  

SECTION 4.3

 

    Additional Deposits and Payments

     10  

SECTION 4.4

 

    [Reserved]

     10  

SECTION 4.5

 

    No Duty to Confirm

     10  

 

ARTICLE V

THE SERVICER



 

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 5.1       Representations of the Servicer      11   SECTION 5.2  
    Indemnities of Servicer      12   SECTION 5.3       Merger or Consolidation
of, or Assumption of the Obligations of, Servicer      13   SECTION 5.4  
    Limitation on Liability of Servicer and Others      14   SECTION 5.5  
    Delegation of Duties      14   SECTION 5.6       The Bank Not to Resign as
Servicer      14   SECTION 5.7       Servicer May Own Notes      15   ARTICLE VI
  REPLACEMENT OF SERVICER   SECTION 6.1       Replacement of Servicer      15  
SECTION 6.2       Notification to Noteholders and Certificateholders      16  
ARTICLE VII   OPTIONAL PURCHASE   SECTION 7.1       Optional Purchase of Trust
Estate      16   ARTICLE VIII   MISCELLANEOUS PROVISIONS   SECTION 8.1  
    Amendment      17   SECTION 8.2       Protection of Title      18   SECTION
8.3       Notices, Etc      19   SECTION 8.4       Choice of Law      19  
SECTION 8.5       Headings      20   SECTION 8.6       Counterparts      20  
SECTION 8.7       Waivers      20   SECTION 8.8       Entire Agreement      20  
SECTION 8.9       Severability of Provisions      20   SECTION 8.10  
    Binding Effect      20   SECTION 8.11       Cumulative Remedies      20  
SECTION 8.12       Nonpetition Covenant      20   SECTION 8.13       Submission
to Jurisdiction; Waiver of Jury Trial      21   SECTION 8.14       Limitation of
Liability      21  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 8.15

 

    Third-Party Beneficiaries

     22  

SECTION 8.16

 

    Information Requests

     22  

SECTION 8.17

 

    Regulation AB

     22  

SECTION 8.18

 

    Information to Be Provided by the Indenture Trustee

     22  

SECTION 8.19

 

    Form 8-K Filings

     24  

SECTION 8.20

 

    Cooperation

     24  

SECTION 8.21

 

    Not Applicable to the Bank in Other Capacities

     24  

SECTION 8.22

 

    USA Patriot Act and Other Applicable Law

     25  

 

Exhibit A

   Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance

Exhibit B

   Form of Indenture Trustee’s Annual Certification

Exhibit C

   Form of Indenture Trustee’s Annual Certification Regarding Item 1117 and Item
1119 of Regulation AB

Exhibit D

   Form of Servicer’s Certificate

 

iii



--------------------------------------------------------------------------------

This SERVICING AGREEMENT, dated as of September 20, 2017 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among FIFTH THIRD AUTO TRUST 2017-1, a Delaware statutory trust (the “Issuer”),
FIFTH THIRD BANK, an Ohio banking corporation (the “Bank”), as servicer (in such
capacity, the “Servicer”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a
national banking association, as indenture trustee (the “Indenture Trustee”).

WHEREAS, the Issuer has acquired a portfolio of motor vehicle receivables,
including motor vehicle retail installment sale contracts and/or installment
loans that are secured by new and used automobiles, light-duty trucks and vans;
and

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof,
between Fifth Third Holdings Funding, LLC, as seller (the “Seller”), and the
Issuer, which contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” (and all variations thereof) means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision herein.



--------------------------------------------------------------------------------

ARTICLE II

SERVICER AS CUSTODIAN

SECTION 2.1 Custody of Receivable Files.

(a)    Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer, upon the execution and delivery of this
Agreement, hereby revocably appoints the Servicer, and the Servicer hereby
accepts such appointment, to act solely on behalf of and for the benefit of the
Issuer and the Indenture Trustee on behalf of the Noteholders as custodian of
the following documents or instruments, which are hereby or will hereby be
constructively delivered to the Servicer on behalf of and for the benefit of the
Indenture Trustee, as pledgee of the Issuer pursuant to the Indenture with
respect to each Receivable (but only to the extent applicable to such Receivable
and only to the extent held in tangible paper or electronic form) (the
“Receivable Files”):

 

  (i)

the fully executed original, electronically authenticated original or
authoritative copy of the Contract (in each case within the meaning of the UCC)
related to such Receivable, including any written amendments or extensions
thereto;

 

  (ii)

the original credit application or a photocopy thereof to the extent held in
paper form;

 

  (iii)

the original Certificate of Title or, if not yet received, evidence that an
application therefor has been submitted with the appropriate authority, a
guaranty of title from a Dealer or such other document (electronic or otherwise,
as used in the applicable jurisdiction) that the Servicer keeps on file, in
accordance with its Customary Servicing Practices, evidencing the security
interest of the Originator in the Financed Vehicle; provided, however, that in
lieu of being held in the Receivable File, the Certificate of Title may be held
by a third party service provider engaged by the Servicer to obtain or hold
Certificates of Title; and

 

  (iv)

any and all other documents that the Servicer keeps on file, in accordance with
its Customary Servicing Practices, relating to a Receivable, an Obligor or a
Financed Vehicle (but only to the extent applicable to such Receivable and only
to the extent held in tangible paper form or electronic form).

The foregoing appointment of the Servicer is deemed to be made with due care.

(b)    Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer. In performing its duties as custodian, the Servicer shall
act in accordance with its Customary Servicing Practices. The Servicer may, in
accordance with its Customary Servicing Practices: (i) maintain all or a portion
of the Receivable Files in electronic form and (ii) maintain custody of all or
any portion of the Receivable Files with one or more of its agents or designees.
After the

 

  2  



--------------------------------------------------------------------------------

satisfaction and discharge of the Indenture, the Servicer shall act as custodian
of the Receivable Files for the benefit of the Issuer.

(c)    Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 5.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts, records and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours, which do not unreasonably interfere with the Servicer’s normal
operations, at the respective offices of the Servicer; provided, however, that
in the case of this clause (c), an officer of the Bank must be present during
any such visit or discussion.

(d)    Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer will release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon thereafter as is practicable, to the
extent it does not unreasonably interfere with the Servicer’s normal operations.
Any document so released will be handled by the Indenture Trustee with due care
and returned to the Servicer for safekeeping as soon as the Indenture Trustee or
its agent or designee, as the case may be, has no further need therefor. The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee or its agent or designee to return any document or any delay
in doing so.

(e)    Instructions; Authority to Act. All instructions from the Indenture
Trustee will be in writing and signed by an Authorized Officer of the Indenture
Trustee, and the Servicer will be deemed to have received proper instructions
with respect to the Receivable Files upon its receipt of such written
instructions.

(f)    Custodian’s Indemnification. Subject to Section 5.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses (including reasonable legal fees and expenses) of any kind whatsoever
that may be imposed on, incurred by or asserted against the Issuer or the
Indenture Trustee (including in connection with any action, claim or suit
brought to enforce the Indenture Trustee’s right to indemnification) as the
result of any improper act or omission in any way relating to the maintenance
and custody by the Servicer as custodian of the Receivable Files; provided,
however, that the Servicer will not be liable to the Indenture Trustee or to the
Issuer for any portion of any such amount resulting from the willful misconduct,
bad faith or negligence of the Indenture Trustee or the Issuer.

(g)    Effective Period and Termination. The Servicer’s appointment as custodian
will be deemed effective as of the Cut-Off Date and will continue in full force
and effect until terminated pursuant to this Section. If the Bank resigns as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer have been

 

  3  



--------------------------------------------------------------------------------

terminated under Section 6.1, the appointment of the Servicer as custodian
hereunder may be terminated by the Indenture Trustee (acting at the direction of
the Noteholders), or by the Noteholders evidencing not less than a majority of
the Outstanding Note Balance (or, if the Notes are no longer Outstanding, by the
Majority Certificateholders), in the same manner as the Relevant Trustee or such
Noteholders (or Certificateholders) may terminate the rights and obligations of
the Servicer under Section 6.1. As soon as practicable after any termination of
such appointment, the Servicer will deliver to the successor custodian the
Receivable Files and the related accounts and records maintained by the Servicer
at such place or places as the successor custodian may reasonably designate. No
such termination or resignation shall be given effect until a successor
custodian has assumed the duties as custodian hereunder and in the Transaction
Documents.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a)    The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, subject to the provisions herein, using the degree of skill and
attention that the Servicer exercises with respect to all comparable motor
vehicle receivables that it services for itself or others. The Servicer’s duties
will include collection and posting of all payments, responding to inquiries of
Obligors on such Receivables, investigating delinquencies, sending invoices or
payment coupons to Obligors, reporting any required tax information to Obligors,
accounting for Collections and furnishing monthly and annual statements to the
Indenture Trustee with respect to distributions. The Servicer is not required
under the Transaction Documents to make any disbursements via wire transfer or
otherwise on behalf of an Obligor. The Servicer hereby accepts such appointment
and authorization and agrees to perform the duties of Servicer with respect to
the Receivables set forth herein.

(b)    Subject to the provisions of Section 3.2 and any other provision in this
Agreement restricting the Servicer or specifying obligations different from the
Customary Servicing Practices, the Servicer will follow its Customary Servicing
Practices and will have full power and authority to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable. Without limiting the generality of the
foregoing, the Servicer is hereby authorized and empowered to execute and
deliver, on behalf of itself, the Issuer, the Owner Trustee, the Delaware
Trustee, the Indenture Trustee, the Noteholders, the Certificateholder, or any
of them, any and all instruments of satisfaction or cancellation, or partial or
full release or discharge, and all other comparable instruments, with respect to
such Receivables or to the Financed Vehicles securing such Receivables. The
Servicer is hereby authorized to commence, in its own name or in the name of the
Issuer, a Proceeding to enforce a Receivable or an Insurance Policy or to
commence or participate in any other Proceeding (including a bankruptcy
Proceeding) relating to or involving a Receivable, an Obligor, a Financed
Vehicle or an Insurance Policy. If the Servicer commences

 

  4  



--------------------------------------------------------------------------------

a Proceeding to enforce a Receivable, the Issuer will thereupon be deemed to
have automatically assigned such Receivable or its rights under such Insurance
Policy to the Servicer solely for purposes of commencing or participating in any
such Proceeding as a party or claimant, and the Servicer is authorized and
empowered by the Issuer to execute and deliver in the Servicer’s name any
notices, demands, claims, complaints, responses, affidavits or other documents
or instruments in connection with any such Proceeding. If in any Proceeding it
is held that the Servicer may not enforce a Receivable or Insurance Policy on
the ground that it is not a real party in interest or a holder entitled to
enforce the Receivable or Insurance Policy, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable or Insurance Policy,
including bringing suit in its name or the name of the Indenture Trustee. The
Issuer will furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder. The Servicer, at its expense,
will obtain on behalf of the Issuer all licenses, if any, reasonably requested
by the Seller to be held by the Issuer in connection with ownership of the
Receivables, and will make all filings and pay all fees as may be required in
connection therewith during the term hereof.

(c)    The Servicer hereby agrees that upon its resignation and the appointment
of a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 6.1, and, in any case, in a manner
which the Indenture Trustee (acting at the direction of the Noteholders)
reasonably determines will facilitate the transition of the performance of such
activities to such successor Servicer, and the Servicer shall cooperate with and
assist such successor Servicer.

(d)    The Servicer shall not be required to maintain a fidelity bond or error
and omissions policy or to monitor whether Obligors maintain an Insurance Policy
on the Financed Vehicles.

SECTION 3.2 Collection of Receivable Payments.

(a)    The Servicer will make reasonable efforts to collect all payments called
for under the terms and provisions of the Receivables as and when the same
become due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer
(i) extends the date for final payment by the Obligor of any Receivable beyond
the last day of the Collection Period preceding the latest Final Scheduled
Payment Date of any Notes issued under the Indenture or (ii) reduces the
Contract Rate or Outstanding Principal Balance with respect to any Receivable,
in either case, other than as required by applicable law (including, without
limitation, by the Servicemembers Civil Relief Act) or court order or in
connection with a settlement in the event the Receivable becomes a Defaulted
Receivable, it will promptly purchase such Receivable in the manner provided in
Section 3.6; provided, further, that the Servicer shall not make a modification
described in the preceding clause (i) or (ii) that would trigger a purchase
pursuant to Section 3.6 for the sole purpose of purchasing a Receivable from the
Issuer. The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Subject to the
proviso of the second sentence of this Section 3.2, the Servicer and its
Affiliates (each in its individual capacity and not on

 

  5  



--------------------------------------------------------------------------------

behalf of the Issuer) may engage in any marketing practice or promotion or any
sale of any products, goods or services to Obligors with respect to the
Receivables so long as such practices, promotions or sales are offered to
obligors of comparable motor vehicle receivables serviced by the Servicer for
itself and others, whether or not such practices, promotions or sales might
result in a decrease in the aggregate amount of payments on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables. The
Servicer and its Affiliates (each in its individual capacity and not on behalf
of the Issuer) may also sell insurance or debt cancellation products, including
products which result in the cancellation of some or all of the amount of a
Receivable upon the death or disability of the Obligor or any casualty with
respect to the Financed Vehicle.

(b)    The Servicer may in its discretion waive any late payment charge or any
other fees that may be collected in the ordinary course of servicing a
Receivable.

(c)    Notwithstanding anything in this Agreement to the contrary, the Servicer
may refinance any Receivable by making a new loan to the related Obligor and
depositing the full Outstanding Principal Balance of such Receivable into the
Collection Account. The receivable created by such refinancing shall not be the
property of the Issuer. The Outstanding Principal Balance shall be treated for
all purposes, including for tax purposes, as a payoff of all amounts owed by the
related Obligor with respect to such Receivable.

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include reasonable efforts to realize upon any
recourse to any Dealer and selling the Financed Vehicle at a public or private
sale. The foregoing will be subject to the provision that, in any case in which
the Financed Vehicle has suffered damage, the Servicer shall not be required to
expend funds in connection with the repair or the repossession of such Financed
Vehicle unless it determines in its sole discretion that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses. In addition, the Servicer may from time to time
(but is not required to) sell any deficiency balance in accordance with its
Customary Servicing Practices; provided, however, that (i) each sale must be
made at a price equal to the fair market value of such deficiency balance in
cash in immediately available funds and (ii) such sale must be without recourse,
representation or warranty by the Issuer or the Servicer (other than any
representation or warranty regarding the absence of Liens, that the Issuer has
good title to the deficiency balance, or similar representation or warranty).
Net proceeds of any such sale allocable to the Receivable will constitute
Liquidation Proceeds, and the sole right of the Issuer and the Indenture Trustee
with respect to any such sold Receivables will be to receive such Liquidation
Proceeds. Upon such sale, the Servicer will mark its computer records indicating
that any such receivable sold is no longer a Receivable. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Receivable free from any Lien or other
interest of the Issuer or the Indenture Trustee.

 

  6  



--------------------------------------------------------------------------------

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security for the Receivables. It is
understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral for that Receivable and merely evidences
such security interest. The Issuer hereby authorizes the Servicer to take such
steps as are necessary to re-perfect such security interest on behalf of the
Issuer and the Indenture Trustee in the event of the relocation of a Financed
Vehicle or for any other reason.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing each such Receivable
from the security interest granted by such Receivable in whole or in part except
(a) in the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) as may be required by an insurer in order to receive
proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto (with respect to the Indenture Trustee, upon receipt of written notice or
actual knowledge by a Responsible Officer of the Indenture Trustee) of a breach
of any of the covenants set forth in Section 3.2, 3.3, 3.4 or 3.5 with respect
to any Receivable which materially and adversely affects the interests of the
Issuer or the Noteholders, the party discovering, or receiving such notice or
actual knowledge, as applicable, such breach shall give prompt written notice
thereof to the other parties hereto; provided, that delivery of a Servicer’s
Certificate which identifies the Receivables that are being or have been
purchased pursuant to this Section 3.6 shall be deemed to constitute prompt
notice by the Servicer and the Issuer of such breach; provided, further, that
the failure to give such notice shall not affect any obligation of the Servicer
hereunder. Following a breach described in the preceding sentence, the Servicer
shall either (a) correct or cure such breach or (b) purchase such Receivable
from the Issuer, in either case on or before the Payment Date following the end
of the Collection Period which includes the sixtieth (60th) day (or, if the
Servicer elects, an earlier date) after the date that the Servicer became aware
or was notified of such breach. Any such breach or failure will be deemed not to
have a material and adverse effect if such breach or failure does not affect the
ability of the Issuer to receive and retain timely payment in full on such
Receivable. Any such purchase by the Servicer shall be at a price equal to the
Repurchase Price. In consideration for such purchase, the Servicer shall make
(or shall cause to be made) a payment to the Issuer equal to the Repurchase
Price by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time on the date of such purchase, if such purchase date is not a
Payment Date or, if such purchase date is a Payment Date, then prior to the
close of business on the Business Day prior to such purchase date. Upon payment
of such Repurchase Price by the Servicer, the Issuer and the Indenture Trustee
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation and as
prepared by and at the expense of the Servicer, as shall be reasonably necessary
to vest in the Servicer or its designee any Receivable and the related
Transferred Assets purchased pursuant hereto. It is understood

 

  7  



--------------------------------------------------------------------------------

and agreed that the obligation of the Servicer to purchase any Receivable as
described above shall constitute the sole remedy respecting such breach
available to the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay to the
Servicer the Servicing Fee in accordance with Section 8.5 of the Indenture for
the immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds deposited in the Collection Account and
the Reserve Account during each Collection Period.

SECTION 3.8 Administrator’s Fee. The Servicer shall pay the fees and expenses of
the Administrator described in Section 3 of the Administration Agreement.

SECTION 3.9 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture Trustee
and each Paying Agent, with a copy to each of the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Section 4.3 and Sections 8.2, 8.4 and 8.5 of the
Indenture on such Payment Date. At the sole option of the Servicer, each
Servicer’s Certificate may be delivered in electronic or hard copy format. If
the Servicer has reported that the Delinquency Percentage has met or exceeded
the Delinquency Trigger for the related Collection Period, the Servicer shall
also provide notice of such event to Fifth Third Bank, the Indenture Trustee and
the Depositor. No disbursements shall be made directly by the Servicer to a
Noteholder or a Certificateholder, and the Servicer shall not be required to
maintain any investor record relating to the posting of disbursements or
otherwise.

SECTION 3.10 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a)    So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, the Servicer will deliver to the Issuer, with a copy to
the Indenture Trustee, on or before March 30 of each calendar year, beginning on
March 30, 2018, an Officer’s Certificate (with appropriate insertions) providing
such information as is required under Item 1123 of Regulation AB.

(b)    The Servicer will deliver to the Issuer, with a copy to the Indenture
Trustee promptly after having obtained knowledge thereof written notice in an
Officer’s Certificate of any event which with the giving of notice or lapse of
time, or both, would become a Servicer Replacement Event. Except to the extent
set forth in this Section 3.10(b), Section 6.2 and Section 8.20 of this
Agreement and Section 3.12 and Section 6.5 of the Indenture, the Transaction
Documents do not require any policies or procedures to monitor any performance
or other triggers and events of default.

(c)    So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, the Servicer will deliver to the Issuer on or before
March 30 of each year, beginning on March 30, 2018, a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, including disclosure of

 

  8  



--------------------------------------------------------------------------------

any material instance of non-compliance identified by the Servicer, as required
under paragraph (b) of Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item
1122 of Regulation AB.

SECTION 3.11 Annual Registered Public Accounting Firm Attestation Report.

(a)    So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, on or before the ninetieth (90th) day following the end
of each fiscal year, beginning with the fiscal year ending December 31, 2017,
the Servicer shall cause a firm of independent registered public accountants
(who may also render other services to the Servicer, the Seller or their
respective Affiliates) to furnish to the Issuer, with a copy to the Indenture
Trustee, the Bank, the Servicer and the Seller each attestation report on
assessments of compliance with the Servicing Criteria with respect to the
Servicer or any Affiliate thereof during the related fiscal year delivered by
such accountants pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. The certification required by this
paragraph may be replaced by any similar certification using other procedures or
attestation standards which are now or in the future in use by servicers of
comparable assets, or which otherwise comply with any rule, regulation, “no
action” letter or similar guidance promulgated by the Commission. The Indenture
Trustee shall not be liable for any claims, liabilities or expenses relating to
such accountants’ engagement or any report issued in connection with such
engagement, and the dissemination of any such report other than pursuant to the
Transaction Documents or applicable law is subject to the written consent of the
accountants

(b)    Notwithstanding Section 3.11(a), the Servicer, however, shall not be
obligated to add as an addressee or reliance party with respect to any report
described above any Person who does not comply with or agree to the required
procedures of such firm of independent certified public accountants, including
but not limited to execution of engagement letters or access letters regarding
such reports.

SECTION 3.12 Servicer Expenses. The Servicer shall pay all expenses (other than
Liquidation Expenses) incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to the Noteholders and the Certificateholder. The Servicer shall
also pay all fees, expenses and indemnities of the Indenture Trustee (as
described in, and pursuant to the limitations set forth in, Section 6.7 of the
Indenture), the Asset Representations Reviewer (as described in, and pursuant to
the limitations set forth in, Section 4.3 of the Asset Representations Review
Agreement), the Administrator (as described in, and pursuant to the limitations
set forth in, Section 3 of the Administration Agreement), the Owner Trustee and
the Delaware Trustee (each as described in, and pursuant to the limitations set
forth in, Sections 8.1 and 8.2 of the Trust Agreement).

SECTION 3.13 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information respecting the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

 

  9  



--------------------------------------------------------------------------------

SECTION 3.14 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer to prepare, sign, certify and file any such documents or
certifications on behalf of the Issuer.

SECTION 3.15 Compliance with the FDIC Rule. The Servicer (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;

STATEMENTS TO THE CERTIFICATEHOLDERS

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts.

(a)    The Servicer shall cause to be established the Trust Accounts and, if
applicable, the Certificate Distribution Account in the manner set forth in
Section 8.2(a) of the Indenture. If the Certificate Distribution Account, if
applicable, ceases to be an Eligible Account, the Servicer, on behalf of the
Owner Trustee, shall comply with Section 5.6 of the Trust Agreement if such
Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof. If any Trust Account ceases to be an Eligible Account, the
Servicer shall comply with Section 8.3(b) of the Indenture.

(b)    The Servicer may, but shall not be obligated to, select Permitted
Investments with respect to funds on deposit in the Collection Account and the
Reserve Account in accordance with Section 8.3 of the Indenture.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within the time after its receipt
thereof, not to exceed two (2) Business Days, necessary for the Servicer to
clear any payments of Collections received. Pending deposit in the Collection
Account, Collections may be used by the Servicer at its own risk and are not
required to be segregated from its own funds.

SECTION 4.3 Additional Deposits and Payments. On the date specified in
Section 3.6 of this Agreement, the Servicer will deposit into the Collection
Account the aggregate Repurchase Price with respect to Repurchased Receivables
purchased by the Servicer pursuant to Section 3.6 on such date and the Servicer
will deposit into the Collection Account all amounts, if any, to be paid under
Section 7.1 in connection with the Optional Purchase. All such deposits with
respect to any such date which is a Payment Date will be made, in immediately
available funds by the close of business on the Business Day prior to such
Payment Date related to such Collection Period.

SECTION 4.4 [Reserved]

SECTION 4.5 No Duty to Confirm. The Indenture Trustee, the Delaware Trustee and
the Owner Trustee shall have no duty or obligation to verify or confirm the
accuracy of any of

 

  10  



--------------------------------------------------------------------------------

the information or numbers set forth in the Servicer’s Certificate delivered by
the Servicer to the Indenture Trustee, the Delaware Trustee and the Owner
Trustee, and the Indenture Trustee, the Delaware Trustee and the Owner Trustee
shall be fully protected in relying upon such Servicer’s Certificate with no
liability therefor. Delivery of the Servicer’s Certificate to the Indenture
Trustee, the Delaware Trustee and the Owner Trustee is for informational
purposes only and the Indenture Trustee’s, the Delaware Trustee’s and the Owner
Trustee’s receipt of such shall not constitute actual or constructive notice of
any information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Indenture Trustee, the Delaware Trustee and the Owner Trustee
are entitled to rely exclusively on Officer’s Certificates).

ARTICLE V

THE SERVICER

SECTION 5.1 Representations of the Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer and the pledge thereof by the Issuer to the Indenture Trustee pursuant to
the Indenture:

(a)    Existence and Power. The Servicer is a banking corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, all power and authority to carry on its business
as it is now conducted. The Servicer has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would reasonably be
expected to materially and adversely affect the ability of the Servicer to
perform its obligations under the Transaction Documents or affect the
enforceability or collectability of the Receivables or any other part of the
Transferred Assets.

(b)    Authorization and No Contravention. The execution, delivery and
performance by the Servicer of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Servicer and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than, in the case of clauses (A), (B) and (C),
violations which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Servicer’s ability to perform its obligations under, the Transaction Documents).

(c)    No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectability of the Receivables or would not

 

  11  



--------------------------------------------------------------------------------

materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

(d)    Binding Effect. Each Transaction Document to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

(e)    No Proceedings. There are no Proceedings pending or, to the knowledge of
the Servicer, threatened against the Servicer before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seek to prevent the issuance of
the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under this Agreement or any of
the other Transaction Documents or the collectability or enforceability of the
Receivables or (iv) relate to the Servicer that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

SECTION 5.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a)    The Servicer will defend, indemnify and hold harmless the Issuer, the
Owner Trustee, the Delaware Trustee, the Indenture Trustee and the Seller and
their respective directors, officers, employees and agents from and against any
and all costs, fees, expenses, losses, damages, claims, obligations, payments
and liabilities, arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle,
including, but not limited to, the costs of defending any claim or bringing any
claim to enforce their rights, including the Servicer’s indemnification
obligations hereunder. The Servicer will compensate and indemnify the
Administrator to the extent and subject to the conditions set forth in Section 3
of the Administration Agreement.

(b)    The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Delaware Trustee and the Indenture Trustee and their
respective directors, officers, employees and agents from and against any taxes
that may at any time be asserted against any such Person with respect to the
transactions contemplated herein or in the other Transaction Documents, if any,
including, without limitation, any sales, gross receipts, general corporation,
tangible personal property, privilege, or license taxes (but, in the case of the
Issuer, not including any taxes asserted with respect to, and as of the date of,
the conveyance of the Receivables to the Issuer or the issuance and original
sales of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same or of defending any claim
or bringing any claim to enforce their rights, including the Servicer’s
indemnification obligations hereunder. For the avoidance of

 

  12  



--------------------------------------------------------------------------------

doubt, the Servicer will not indemnify for any costs, fees, expenses, losses,
claims, damages, obligations, payments or liabilities due to the credit risk of
the Obligor and for which reimbursement would constitute recourse for
uncollectible Receivables.

(c)    The Servicer will indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Delaware Trustee and the Seller and
their respective directors, officers, employees and agents from and against any
and all costs, fees, expenses, losses, claims, damages, obligations, payments
and liabilities to the extent that such cost, fee, expense, loss, claim, damage,
obligation, payment or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith (other than
errors in judgment) of the Servicer in the performance of its duties under this
Agreement or any other Transaction Document to which it is a party, or by reason
of its failure to perform its obligations or of reckless disregard of its
obligations and duties under this Agreement or any other Transaction Document to
which it is a party or of defending any claim or bringing any claim to enforce
their rights, including the Servicer’s indemnification obligations hereunder;
provided, however, that the Servicer will not indemnify for any costs, fees,
expenses, losses, claims, damages, obligations, payments or liabilities arising
from its breach of any covenant for which the repurchase of the affected
Receivables is specified as the sole remedy pursuant to Section 3.6.

(d)    The Servicer will compensate and indemnify the Owner Trustee and the
Delaware Trustee to the extent and subject to the conditions set forth in
Sections 8.1 and 8.2 of the Trust Agreement. The Servicer will compensate and
indemnify the Indenture Trustee to the extent and subject to the conditions set
forth in Section 6.7 of the Indenture.

(e)    Indemnification under this Section 5.2 by the Bank (or any successor
thereto pursuant to Section 6.1) as Servicer, with respect to the period such
Person was the Servicer, will survive the termination of such Person as Servicer
or a resignation by such Person as Servicer as well as the termination or
assignment of this Agreement and the Trust Agreement or the resignation or
removal of the Owner Trustee, the Delaware Trustee or the Indenture Trustee and
will include reasonable fees and expenses of counsel and expenses of litigation
(including in connection with any action, claim or suit brought to enforce the
Owner Trustee’s, the Delaware Trustee’s or the Indenture Trustee’s right to
indemnification). If the Servicer has made any indemnity payments pursuant to
this Section 5.2 and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person will promptly
repay such amounts to the Servicer, without interest.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole, (ii) resulting from any
merger, sale, transfer, conversion or consolidation to which the Servicer shall
be a party, (iii) succeeding to the business of the Servicer or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by Fifth Third Bancorp, which Person in
any of the foregoing cases executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, will be the successor to the
Servicer under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement anything
herein to the contrary notwithstanding. The Servicer shall

 

  13  



--------------------------------------------------------------------------------

provide prior notice of the effective date of any merger, conversion,
consolidation or succession pursuant to this Section 5.3 to the Issuer, the
Indenture Trustee, the Owner Trustee, the Delaware Trustee and the Seller. The
Servicer shall provide the Seller in writing such information as reasonably
requested by the Seller to comply with its Exchange Act reporting obligations
with respect to a successor Servicer.

SECTION 5.4 Limitation on Liability of Servicer and Others.

(a)    Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Delaware Trustee, the Noteholders or the
Certificateholders, except as provided in Section 5.2 of this Agreement and as
otherwise provided under this Agreement, for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision will not protect the Servicer
or any such Person against any liability that would otherwise be imposed by
reason of willful misfeasance or bad faith in the performance of duties or by
reason of its failure to perform its obligations or of reckless disregard of
obligations and duties under this Agreement, or by reason of negligence in the
performance of its duties under this Agreement (except for errors in judgment).
The Servicer and any director, officer or employee or agent of the Servicer may
rely in good faith on any Opinion of Counsel or on any Officer’s Certificate of
the Seller or certificate of auditors believed to be genuine and to have been
signed by the proper party in respect of any matters arising under this
Agreement.

(b)    Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Servicer.

SECTION 5.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties.

SECTION 5.6 The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 5.3 and 5.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer, the Indenture
Trustee, the Delaware Trustee, and Owner Trustee at the earliest practicable
time (and, if such communication is not in writing, will be confirmed in writing
at the earliest practicable

 

  14  



--------------------------------------------------------------------------------

time) and any such determination will be evidenced by an Opinion of Counsel to
such effect delivered to the Issuer, the Delaware Trustee, the Indenture Trustee
and Owner Trustee concurrently with or promptly after such notice. No such
resignation will become effective until a successor Servicer has (i) assumed the
responsibilities and obligations of the Bank as Servicer and (ii) provided in
writing the information reasonably requested by the Seller to comply with its
reporting obligations under the Exchange Act with respect to a replacement
Servicer.

SECTION 5.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VI

REPLACEMENT OF SERVICER

SECTION 6.1 Replacement of Servicer.

(a)    If a Servicer Replacement Event shall have occurred and be continuing,
the Relevant Trustee shall, at the direction of 66 2⁄3% of the Outstanding Note
Balance (or, if no Notes are Outstanding, the Majority Certificateholders), by
notice given to the Servicer, the Owner Trustee, the Delaware Trustee, the
Issuer, the Administrator, the Certificateholders and the Noteholders, terminate
the rights and obligations of the Servicer under this Agreement with respect to
the Receivables. In the event the Servicer is removed or resigns as Servicer
with respect to servicing the Receivables, the Relevant Trustee, acting at the
direction of 66 2⁄3% of the Outstanding Note Balance (or, if no Notes are
Outstanding, the Majority Certificateholders), shall appoint a successor
Servicer. Upon the Servicer’s receipt of notice of termination the predecessor
Servicer will continue to perform its functions as Servicer under this Agreement
only until the date specified in such termination notice or, if no such date is
specified in such termination notice, until receipt of such notice. If a
successor Servicer has not been appointed at the time when the predecessor
Servicer ceases to act as Servicer in accordance with this Section, the
Indenture Trustee without further action will automatically be appointed the
successor Servicer. Notwithstanding the above, the Indenture Trustee, if it is
legally unable or is unwilling to so act, will appoint, or petition a court of
competent jurisdiction to appoint a successor Servicer. Any successor Servicer
shall be an established institution having a net worth of not less than
$100,000,000 and whose regular business includes the servicing of comparable
motor vehicle receivables having an aggregate outstanding principal amount of
not less than $50,000,000.

(b)    Noteholders holding not less than a majority of the Outstanding Note
Balance (or, if no Notes are Outstanding, the Majority Certificateholders) may
waive any Servicer Replacement Event. Upon any such waiver, such Servicer
Replacement Event shall cease to exist and be deemed to have been cured and not
to have occurred and any Servicer Replacement Event arising therefrom shall be
deemed not to have occurred for every purpose of this Agreement, but

 

  15  



--------------------------------------------------------------------------------

no such waiver shall extend to any prior, subsequent or other Servicer
Replacement Event or impair any right consequent thereto.

(c)    If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. All reasonable costs and expenses incurred
in connection with transferring the Receivable Files to the successor Servicer
and all other reasonable costs and expenses incurred in connection with the
transfer to the successor Servicer related to the performance by the Servicer
hereunder will be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses.

(d)    Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 6.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 5.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise; provided, however, that the Indenture Trustee shall have no
liability or obligation to act unless directed to do so pursuant to written
direction from the Noteholders. No Servicer shall resign or be relieved of its
duties under this Agreement, as Servicer of the Receivables, until a newly
appointed Servicer for the Receivables shall have assumed the responsibilities
and obligations of the resigning or terminated Servicer under this Agreement.

(e)    In connection with such appointment, the Issuer may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

SECTION 6.2 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VI, the Indenture Trustee will give prompt (but in any event, no later
than five (5) Business Days) written notice thereof to the Owner Trustee, the
Delaware Trustee, the Issuer and the Administrator and to the Noteholders and
Certificateholders at their respective addresses of record.

ARTICLE VII

OPTIONAL PURCHASE

SECTION 7.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase (and/or to designate one or
more other Persons to purchase) the Trust Estate (other than the Reserve
Account) from the Issuer on any Payment Date if both of the following conditions
are satisfied: (a) as of the last day of the related

 

  16  



--------------------------------------------------------------------------------

Collection Period, the Net Pool Balance has declined to 10% or less of the Net
Pool Balance as of the Cut-Off Date and (b) the sum of the Optional Purchase
Price and Available Funds for such Payment Date would be sufficient to pay
(x) the amounts required to be paid under clauses first through third and fifth
of Section 8.5(a) of the Indenture (assuming that such Payment Date is not a
Redemption Date) and (y) the Outstanding Note Balance (after giving effect to
the payments described in the preceding clause (x)). The purchase price for the
Trust Estate (other than the Reserve Account) (the “Optional Purchase Price”)
shall equal the Net Pool Balance plus accrued and unpaid interest on the
Receivables, which amount shall be deposited by the Servicer (or its designee)
into the Collection Account on the Redemption Date. If the Servicer exercises
the Optional Purchase, the Notes shall be redeemed and in each case in whole but
not in part on the related Payment Date for the Redemption Price.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendment.

(a)    Any term or provision of this Agreement may be amended by the Servicer
without the consent of the Indenture Trustee, the Issuer, any Noteholder, the
Owner Trustee the Delaware Trustee, or any other Person subject to the
satisfaction of one of the following conditions:

 

  (i)

The Servicer delivers an Opinion of Counsel or an Officer’s Certificate to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

 

  (ii)

The Rating Agency Condition is satisfied with respect to such amendment and the
Servicer notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b)    This Agreement may also be amended from time to time by the Servicer,
with the consent of the Holders of Notes evidencing not less than a majority of
the Outstanding Note Balance for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders. It will not be necessary for the Noteholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if the Noteholders approve the substance thereof. The manner of obtaining such
consents (and any other consents of Noteholders provided for in this Agreement)
and of evidencing the authorization of the execution thereof by Noteholders will
be subject to such reasonable requirements as the Indenture Trustee may
prescribe, including the establishment of record dates pursuant to the Note
Depository Agreement.

(c)    Prior to the execution of any amendment pursuant to this Section 8.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment,
the Servicer shall furnish a copy of such amendment to each Rating Agency, the
Issuer, the Owner Trustee, the Delaware Trustee,

 

  17  



--------------------------------------------------------------------------------

and the Indenture Trustee; provided, that no amendment pursuant to this
Section 8.1 shall be effective which materially and adversely affects the
rights, protections or duties of the Indenture Trustee, the Delaware Trustee or
the Owner Trustee without the prior written consent of such Person.

(d)    Prior to the execution of any amendment to this Agreement, the Owner
Trustee, the Delaware Trustee and the Indenture Trustee shall be entitled to
receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and an
Officer’s Certificate of the Depositor or the Administrator that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Indenture Trustee, the Owner Trustee and the Delaware Trustee may, but shall
not be obligated to, enter into any such amendment which materially and
adversely affects the Indenture Trustee’s, the Owner Trustee’s or the Delaware
Trustee’s, as applicable, own rights, privileges, indemnities, duties or
obligations under this Agreement, the Transaction Documents or otherwise.

(e)    Notwithstanding subsections (a) or (b) of this Section 8.1, this
Agreement may only be amended by the Servicer if (i) the Majority
Certificateholders consent to such amendment or (ii) such amendment shall not,
as evidenced by an Officer’s Certificate of the Servicer or an Opinion of
Counsel delivered to the Indenture Trustee, the Delaware Trustee and the Owner
Trustee, materially and adversely affect the interests of the
Certificateholders. It will not be necessary for the consent of
Certificateholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Certificateholders will be subject to
such reasonable requirements as the Owner Trustee may prescribe.

SECTION 8.2 Protection of Title.

(a)    The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
in accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

(b)    The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuer in such Receivable and that such Receivable is owned by the Issuer and
has been pledged to the Indenture Trustee pursuant to the Indenture. Indication
of the Issuer’s interest in a Receivable shall not be deleted from or modified
on such computer systems until, and only until, the related Receivable shall
have been paid in full, repurchased by the Seller pursuant to Section 3.8 of the
Sale Agreement, repurchased by FTH LLC pursuant to Section 3.3 of the Purchase
Agreement, purchased by the

 

  18  



--------------------------------------------------------------------------------

Servicer in accordance with Section 3.6 hereof or repurchased by the Bank
pursuant to Section 3.3 of the Receivables Sale Agreement.

(c)    If at any time the Servicer shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Servicer shall give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable, shall indicate clearly
that such Receivable has been sold and is owned by the Issuer and has been
pledged to the Indenture Trustee.

(d)    The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Delaware Trustee, the Owner Trustee and their respective
agents at any time during normal business hours, to the extent it does not
unreasonably interfere with the Servicer’s normal operations, to inspect, audit
and, to the extent permitted by applicable law, make copies of and abstracts
from Servicer’s (or any Sub-Servicer’s) records regarding any Receivable.

(e)    Upon request, the Servicer shall furnish to the Issuer, the Delaware
Trustee or the Indenture Trustee, within thirty (30) Business Days, a list of
all Receivables (by contract number and name of Obligor) then owned by the
Issuer, together with a reconciliation of such list to each of the Servicer’s
Certificates furnished before such request indicating removal of Receivables
from the Issuer.

SECTION 8.3 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile or email (if an applicable facsimile number or email
address is provided on Schedule I to the Sale Agreement), and addressed in each
case as specified on Schedule I to the Sale Agreement or at such other address
as shall be designated by any of the specified addressees in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.

SECTION 8.4 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

  19  



--------------------------------------------------------------------------------

SECTION 8.5 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 8.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 8.7 Waivers. No failure or delay on the part of the Servicer, the Issuer
or the Indenture Trustee in exercising any power or right hereunder (to the
extent such Person has any power or right hereunder) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on any party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any party hereto under this Agreement shall, except as may
otherwise be stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval under this Agreement shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

SECTION 8.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 8.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 8.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 8.11 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 8.12 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator,

 

  20  



--------------------------------------------------------------------------------

a trustee, receiver, liquidator, custodian or other similar official with
respect to such Bankruptcy Remote Party or any substantial part of its property
or to consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other Proceeding commenced
against such Bankruptcy Remote Party, or to make a general assignment for the
benefit of, its creditors generally, any party hereto or any other creditor of
such Bankruptcy Remote Party, and (ii) such party shall not commence or join
with any other Person in commencing any Proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction. This Section shall
survive the termination of this Agreement.

SECTION 8.13 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b)    consents that any such Proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 8.3;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 8.14 Limitation of Liability.

(a)    It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by The Bank of New York Mellon (“BNYM”), not
individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Owner Trustee and the Issuer is made and intended not as personal
representations, undertakings and agreements by BNYM but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on BNYM, individually or personally, to
perform any covenant either expressed or implied contained herein of the Owner
Trustee or the Issuer, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the

 

  21  



--------------------------------------------------------------------------------

parties hereto, (d) BNYM has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Owner Trustee or
the Issuer in this Agreement and (e) under no circumstances shall BNYM be
personally liable for the payment of any indebtedness or expenses of the Owner
Trustee or the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Owner Trustee or
the Issuer under this Agreement or any other related documents. For the purposes
of this Agreement, in the performance of its duties or obligations hereunder,
the Owner Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Articles VI, VII and VIII of the Trust Agreement.

(b)    Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wilmington Trust, National Association, not
in its individual capacity but solely as Indenture Trustee, and in no event
shall it have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer under the Notes or any of the
other Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Indenture Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Indenture Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Article VI of the
Indenture.

SECTION 8.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee and Delaware Trustee shall be express third party beneficiaries
hereof and may enforce the provisions hereof as they were parties hereto. Except
as otherwise provided in this Section, no other Person will have any right
hereunder.

SECTION 8.16 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 8.17 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 8.18 Information to Be Provided by the Indenture Trustee.

(a)    For so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, the Indenture Trustee shall (i) on or before the fifth
Business Day of each month,

 

  22  



--------------------------------------------------------------------------------

notify the Seller, in writing, of any Form 10-D Disclosure Item with respect to
the Indenture Trustee, together with a description of any such Form 10-D
Disclosure Item in form and substance reasonably satisfactory to the Seller;
provided, however, that, the Indenture Trustee shall not be required to provide
such information in the event that there has been no change to the information
previously provided by the Indenture Trustee to Seller, and (ii) as promptly as
practicable following notice to or discovery by a Responsible Officer of the
Indenture Trustee of any changes to such information, provide to the Seller, in
writing, such updated information.

(b)    As soon as available but no later than March 15 of each calendar year for
so long as the Seller is filing reports with respect to the Issuer under the
Exchange Act, commencing on March 15, 2018, the Indenture Trustee shall:

 

  (i)

deliver to the Seller a report regarding the Indenture Trustee’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by an
authorized officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit A or such other criteria as mutually
agreed upon by the Seller and the Indenture Trustee;

 

  (ii)

cause a firm of registered public accountants that is qualified and independent
within the meaning of Rule 2-01 of Regulation S-X under the Securities Act to
deliver to the Seller a report for inclusion in the Seller’s filing of Exchange
Act Form 10-K with respect to the Issuer that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered to the
Seller pursuant to the preceding paragraph. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;

 

  (iii)

deliver to the Seller and any other Person that will be responsible for signing
the certification (a “Sarbanes Certification”) required by Rules 13a-14(d) and
15d-14(d) under the Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley
Act) on behalf of the Issuer or the Seller, a back-up certification
substantially in the form attached hereto as Exhibit B or such form as mutually
agreed upon by the Seller and the Indenture Trustee; and

 

  (iv)

deliver to the Seller the certification substantially in the form attached
hereto as Exhibit C or such other form as is mutually agreed upon by the Seller
and the Indenture Trustee regarding any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item; provided, that, such
notification need only be made if the affiliation or relationships have changed
between the Indenture Trustee and any Item 1119 Party.

 

  23  



--------------------------------------------------------------------------------

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c)    The Indenture Trustee shall provide the Seller and the Servicer (each, a
“Transaction Party” and, collectively, the “Transaction Parties”) with
(i) notification, as soon as practicable and in any event within ten
(10) Business Days, of all demands communicated to the Indenture Trustee for the
repurchase or replacement of any Receivable pursuant to demands under the
Transaction Documents and (ii) promptly upon request by a Transaction Party, any
other information reasonably requested by a Transaction Party to facilitate
compliance by the Transaction Parties with Rule 15Ga-1 under the Exchange Act,
and Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Indenture
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act nor shall it have any responsibility for making any filing to be
made by a securitizer under the Exchange Act or Regulation AB. The Transaction
Parties hereby acknowledge and agreed that the Indenture Trustee’s reporting is
limited to information that it has received or acquired solely in its capacity
as indenture trustee under this Agreement and the Indenture and not in any other
capacity. The Transaction Parties further hereby acknowledge and agree that,
other than any express duties or responsibilities as trustee under the
Transaction Documents, the Indenture Trustee has no duty or obligation to
undertake any investigation or inquiry related to repurchase demand activity in
connection with any Transaction Documents, and no obligations or duties are
otherwise implied by this section.

SECTION 8.19 Form 8-K Filings. So long as the Seller is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Seller, but in no event later than one (1) Business Day after its
occurrence, of any Reportable Event of which a Responsible Officer of the
Indenture Trustee has actual knowledge (other than a Reportable Event described
in clause (a) or (b) of the definition thereof as to which the Servicer has
actual knowledge). The Indenture Trustee shall be deemed to have actual
knowledge of any such event to the extent that it relates to the Indenture
Trustee or any action or failure to act by the Indenture Trustee.

SECTION 8.20 Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 8.18 and 8.19 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
cooperate with the Seller to deliver to the Seller and Servicer such information
necessary in the good faith determination of the Seller and Servicer to permit
the Seller or such Servicer to comply with the provisions of Regulation AB.

SECTION 8.21 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

 

  24  



--------------------------------------------------------------------------------

SECTION 8.22 USA Patriot Act and Other Applicable Law. In order to comply with
the laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering (“Applicable Law,” for example section
326 of the USA Patriot Act of the United States), the Indenture Trustee is
required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with the
Indenture Trustee. Accordingly, each of the parties agrees to provide to the
Indenture Trustee, upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Indenture Trustee to comply with Applicable Law.

[Signatures Follow]

 

  25  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

FIFTH THIRD BANK, as Servicer

By:    

 

 

 

Name:

 

Title:

 

  S-1  



--------------------------------------------------------------------------------

FIFTH THIRD AUTO TRUST 2017-1

By:    

 

The Bank of New York Mellon,

 

not in its individual capacity but

 

solely as Owner Trustee

By:    

 

 

 

Name:

 

Title:

 

  S-2  



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual capacity but solely as Indenture Trustee

By:    

 

 

 

Name:

 

Title:

 

  S-3  



--------------------------------------------------------------------------------

EXHIBIT A

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria   Applicable
Servicing Criteria       Reference    Criteria                  General
Servicing Considerations      1122(d)(1)(i)   

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

    1122(d)(1)(ii)   

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

    1122(d)(1)(iii)   

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

    1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in
effect on the party participating in the servicing function throughout the
reporting period in the amount of coverage required by and otherwise in
accordance with the terms of the transaction agreements.     1122(d)(1)(v)   
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.                 Cash
Collection and Administration      1122(d)(2)(i)    Payments on pool assets are
deposited into the appropriate custodial bank accounts and related bank clearing
accounts no more than two business days following receipt, or such other number
of days specified in the transaction agreements.     1122(d)(2)(ii)   

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

  X 1122(d)(2)(iii)   

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

    1122(d)(2)(iv)    The related accounts for the transaction, such as cash
reserve accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.   X 1122(d)(2)(v)    Each custodial account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.   X 1122(d)(2)(vi)    Unissued checks are
safeguarded so as to prevent unauthorized access.     1122(d)(2)(vii)   

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the

 

   

 

  A-1  



--------------------------------------------------------------------------------

Servicing Criteria    Applicable
Servicing Criteria       Reference    Criteria          

transaction agreements.

 

 

                Investor Remittances and Reporting      1122(d)(3)(i)   

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

     1122(d)(3)(ii)   

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

   (solely with respect
to remittance)

X

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    X 1122(d)(3)(iv)   

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

   X            Pool Asset Administration      1122(d)(4)(i)   

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

     1122(d)(4)(ii)   

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

     1122(d)(4)(iii)   

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

     1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.      1122(d)(4)(v)   

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

     1122(d)(4)(vi)    Changes with respect to the terms or status of an
obligor’s account (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.      1122(d)(4)(vii)   

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

    

 

  A-2  



--------------------------------------------------------------------------------

Servicing Criteria    Applicable
Servicing Criteria       Reference    Criteria      

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).     

1122(d)(4)(ix)

  

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

    

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.     

1122(d)(4)(xi)

  

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

    

1122(d)(4)(xii)

  

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

    

1122(d)(4)(xiii)

  

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

    

1122(d)(4)(xiv)  

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.     

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.     

 

  A-3  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re:

FIFTH THIRD AUTO TRUST 2017-1

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as indenture trustee (the “Indenture Trustee”), certifies to Fifth Third
Holdings Funding, LLC (the “Seller”), and its officers, with the knowledge and
intent that they will rely upon this certification, that:

(1)    It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”), and the registered public
accounting firm’s attestation report provided in accordance with Rules 13a-18
and 15d-18 under the Exchange Act and Item 1122(b) of Regulation AB (the
“Attestation Report”) that were delivered by the Indenture Trustee to the Seller
pursuant to the Servicing Agreement (the “Agreement”), dated as of September 20,
2017, by and among Fifth Third Bank (the “Bank”), the Indenture Trustee and
Fifth Third Auto Trust 2017-1;

(2)    To the best of its knowledge, the Servicing Assessment, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

(3)    To the best of its knowledge, all of the information required to be
provided by the Indenture Trustee pursuant to Sections 8.19 and 8.20 of the
Agreement has been provided to the Seller.

Dated:                         , 20[    ]

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee

By:                                                                  

Name:

 

Title:

 

 

  B-1  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Fifth Third Auto Trust 2017-1 (the “Form
10-K”) for the fiscal year ended December 31, 20[    ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.

Wilmington Trust, National Association, a national banking association (“WTNA”),
does hereby certify to the Sponsor, the Depositor and the Issuing Entity that:

1.    As of the date of the Form 10-K, there are no pending legal Proceedings
against WTNA or Proceedings known to be contemplated by governmental authorities
against WTNA that would be material to the investors in the Notes.

2.    As of the date of the Form 10-K, there are the following affiliations, as
contemplated by Item 1119 of Regulation AB, between WTNA and any of Fifth Third
Bank (in its capacity as Originator, Servicer and Administrator), Fifth Third
Holdings, LLC, Fifth Third Holdings Funding, LLC, the Owner Trustee, the
Delaware Trustee and the Issuing Entity, or any affiliates of such parties:
[                ]

IN WITNESS WHEREOF, WTNA has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

Dated:                     , 20[    ]

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee

By:                                                                  

Name:

 

Title

 

 

  C-1  